Order
The district court dismissed this suit as barred by an earlier judgment, which has since been vacated. Neri v. Monroe, 726 F.3d 989 (7th Cir.2013). The judge has stated that she will proceed to the merits as soon as this court resolves the appeal and restores jurisdiction to the district court. That is a sensible approach. Appellant asks us to direct the district court to enter judgment in her favor immediately, but that would be inappropriate. As our published opinion observes, defenses such as fair use must be evaluated.
The judgment is vacated, and the case is remanded for further proceedings. The mandate will issue today.